Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant elects, without traverse, Group II, Claims 15-25 in the reply filed on 10/01/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/15/2020, 10/15/2021 and 11/30/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawing submitted on 04/03/2020 is accepted as part of the formal application.

Claim Objection
Claim 16 objected to because of the following informalities: 

Regarding claim 16,
There is a semi colon (;) at the end of the claim. The examiner thinks that it would be a period (.). Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 18 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 18,
	The recitation “optically-switchable windows” in line 2 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20140240474), hereinafter Kondo.

Regarding claim 15,
Kondo discloses a window (a window W, Fig 1) comprising:
first and second lites (eyepieces 111 and 112, Fig 1);

a transceiver (a radio section 104, Fig 1) electrically coupled to the first antenna structure.
Kondo does not explicitly teach the transceiver configured to receive and/or transmit signals communicating via one or more of Bluetooth, Wi-Fi, Zigbee, and EnOcean standard or configured to transmit and/or receive signals that comply with a cellular communications standard.
	However, Kondo teaches a radio communication (Fig 2, paragraph [0015]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a transceiver configured to receive and/or transmit signals communicating via one or more of Bluetooth, Wi-Fi, Zigbee, and EnOcean standard or configured to transmit and/or receive signals that comply with a cellular communications standard in Kondo, in order to provide an antenna element improving a communication quality.

[AltContent: arrow][AltContent: textbox (112)][AltContent: arrow][AltContent: textbox (111)][AltContent: arrow][AltContent: textbox (W)][AltContent: textbox (Kondo (US 20140240474))]
    PNG
    media_image1.png
    435
    635
    media_image1.png
    Greyscale

[AltContent: textbox (Kondo (US 20140240474))]
    PNG
    media_image2.png
    344
    616
    media_image2.png
    Greyscale


Regarding claim 19,
Kondo as modified discloses the claimed invention, as discussed in claim 15.


Regarding claim 20,
Kondo as modified discloses the claimed invention, as discussed in claim 15.
Kondo teaches the first antenna structure comprises a patch antenna (paragraph [0073]).

Claims 16-18 and 21, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20140240474), hereinafter Kondo, in view of Poll et al (US 20050117193), hereinafter Poll.

Regarding claim 16,
Kondo as modified discloses the claimed invention, as discussed in claim 15.
Kondo does not teach an electrochromic device disposed on a second surface of the first and second lites, wherein the first antenna structure is separate from the electrochromic device;
	However, Poll teaches a window (an electrochromic window W, Fig 9) comprising an electrochromic device (an electrochromic device 22, Fig 9) disposed on a second surface (a surface S2, Fig 9) of a first (a transparent substrate 12, Fig 9) and second (a transparent substrate 14, Fig 9) lites, wherein a first antenna structure (a wireless receiver, paragraph [0100]) is separate from the electrochromic device.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an electrochromic device being disposed on a second surface of first and second lites, wherein a first antenna structure being separate from the electrochromic device in Kondo as modified, as taught by Poll, in order to provide an improved electrochromic window having an easy mass-production.
[AltContent: arrow][AltContent: textbox (W)][AltContent: arrow][AltContent: textbox (S2)][AltContent: arrow][AltContent: textbox (S2)][AltContent: textbox (Poll (US 20050117193))]
    PNG
    media_image3.png
    450
    597
    media_image3.png
    Greyscale


Regarding claim 17,
Kondo as modified discloses the claimed invention, as discussed in claim 15.
Kondo teaches the transceiver is co-located with a controller (a control section 103, Fig 1) for controlling a shutter in the eyepiece part 11 (paragraph [0052]).
Kondo does not teach a controller for controlling an optical transition of the window.
	However, Poll teaches a window (an electrochromic window W, Fig 9) comprising an electrochromic device (an electrochromic device 22, Fig 9), wherein a controller for controlling an optical transition of the window (paragraph [0100]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a controller for controlling an optical transition of a window in Kondo as modified, as taught by Poll, in order to provide an improved electrochromic window having an easy mass-production.


Kondo as modified discloses the claimed invention, as discussed in claim 15.
Kondo does not teach the transceiver communicates utilizing a network for controlling optically-switchable windows.
However, Poll teaches a window (an electrochromic window W, Fig 9) comprising an electrochromic device (an electrochromic device 22, Fig 9), wherein a transceiver communicates utilizing a network for controlling optically-switchable windows (paragraph [0100]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a transceiver communicates utilizing a network for controlling optically-switchable windows in Kondo as modified, as taught by Poll, in order to provide an improved electrochromic window having an easy mass-production.

Regarding claim 21,
Kondo as modified discloses the claimed invention, as discussed in claim 15.
Kondo does not teach the transceiver is configured to transmit and/or receive signals communicating via a cellular communications standard, and wherein the cellular communications standard complies with either the 4G or the 5G cellular communications standard.
However, Poll teaches a window (an electrochromic window W, Fig 9) comprising an electrochromic device (an electrochromic device 22, Fig 9), wherein a transceiver is configured to transmit and/or receive signals via radio frequency communications. It’s well known in the art that radio frequency communications may be a cellular communications standard, and wherein the cellular communications standard complies with either the 4G or the 5G cellular communications standard.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a transceiver being configured to transmit and/or receive signals communicating via a cellular communications standard, and wherein the cellular communications standard complying with either a 4G or a 5G cellular communications standard in Kondo as modified, as .

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20140240474), hereinafter Kondo, in view of Poll et al (US 20050117193), hereinafter Poll, and Okajima et al (US 20130194141), hereinafter Okajima.

Regarding claim 22,
Kondo as modified in view of Poll as modified discloses the claimed invention, as discussed in claim 21.
Kondo as modified does not teach the cellular communications standard comprises the 5G cellular communications standard, and wherein the window comprises at least a second antenna structure, the first antenna structure and the second antenna structure being disposed on the first surface of the first and second lites and cooperating with a beamformer to provide beamforming of the received or transmitted signal.
	However, Okajima teaches a window (an electrochromic window W11, Fig 6) comprises at least a second antenna structure (an antenna element 205R, Fig 6), a first antenna structure (an antenna element 205L, Fig 6) and the second antenna structure being disposed on a first surface of a first and a second lites (eyepieces 111 and 112, Fig 6) and cooperating with a beamformer to provide beamforming (Fig 7) of a received or transmitted signal.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a window comprising at least a second antenna structure, a first antenna structure and the second antenna structure being disposed on a first surface of first and second lites and cooperating with a beamformer to provide beamforming of a received or transmitted signal in Kondo as modified, as taught by Okajima, in order to provide an improved electrochromic window having improved antenna characteristics.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (112)][AltContent: textbox (111)][AltContent: textbox (W11)][AltContent: arrow][AltContent: textbox (Okajima (US 20130194141))]
    PNG
    media_image4.png
    361
    652
    media_image4.png
    Greyscale

[AltContent: textbox (Okajima (US 20130194141))]      
    PNG
    media_image5.png
    735
    612
    media_image5.png
    Greyscale





Kondo as modified in view of Poll as modified and Okajima discloses the claimed invention, as discussed in claim 22.
Okajima teaches the beamformer provides control over amplitude and phase of the received or transmitted signal (paragraph [0087]).

Regarding claim 24,
Kondo as modified in view of Poll as modified and Okajima discloses the claimed invention, as discussed in claim 22.
Poll teaches the transceiver is configured to be coupled to a 4G or a 5G cellular communications base station (paragraph [0100]).

Regarding claim 25,
Kondo as modified in view of Poll as modified and Okajima discloses the claimed invention, as discussed in claim 22.
Poll teaches the transceiver is configured to be coupled to a 4G or a 5G cellular communications repeater (paragraph [0100]).


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845